Citation Nr: 1202003	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left elbow scar.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for hypercholesterolemia.

4.  Entitlement to service connection for burns to the face, ears, and scalp.

5.  Entitlement to an initial rating (evaluation) in excess of 0 percent for tachycardia.

6.  Entitlement to an initial rating (evaluation) in excess of 0 percent for hypertension.

7.  Entitlement to an initial rating (evaluation) in excess of 0 percent for migraine headaches.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1983 to 
February 1987, from January 1991 to June 1991, and from July 2007 to 
August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In an October 2011 written statement, submitted by the Veteran's representative prior to the occurrence of the videoconference hearing, the Veteran withdrew his appeal for the issues of service connection for a left elbow scar, service connection for a lung disorder, service connection for hypercholesterolemia, service connection for burns to the face, ears, and scalp, an initial rating (evaluation) in excess of 0 percent for tachycardia, and an initial rating (evaluation) in excess of 0 percent for hypertension.

In November 2011, a Board videoconference hearing was held before the undersigned Veterans Law Judge only on the issue of entitlement to a higher initial rating for migraine headaches.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2011).

The Veteran has not alleged unemployability due to his service-connected migraine headaches, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  In a written statement received in October 2011, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issues of service connection for a left elbow scar, service connection for a lung disorder, service connection for hypercholesterolemia, service connection for burns to the face, ears, and scalp, an initial rating (evaluation) in excess of 0 percent for tachycardia, and an initial rating (evaluation) in excess of 0 percent for hypertension.

2.  For the entire initial rating period, the Veteran has experienced headaches daily, with manifestations of photosensitivity, otosensitivity, nausea, and vomiting that approximate prostrating attacks.

3.  At no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, that were productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claims for service connection for a left elbow scar, service connection for a lung disorder, service connection for hypercholesterolemia, service connection for burns to the face, ears, and scalp, an initial rating (evaluation) in excess of 0 percent for tachycardia, and an initial rating (evaluation) in excess of 0 percent for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 
38 C.F.R. § 20.204 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no greater than 30 percent, for migraine headaches have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Concerning the appeal for a higher initial rating for migraine headaches, because it arose from the Veteran's disagreement with the initial rating following the grant of service connection for migraine headaches, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and the Veteran has submitted private treatment records.

The Veteran has been afforded an adequate examination for the migraine headaches disability.  VA provided the Veteran with a general VA examination in August 2008, and then a VA neurology examination in August 2009.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports; therefore, the Veteran has been afforded an adequate examination on the issue decided herein.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the Board's grant of an initial 30 percent rating for migraine headaches, while less than the schedular maximum rating, is a full grant of the benefits sought on appeal.  The Veteran indicated at the personal hearing that a 30 percent rating would fully satisfy his appeal of this rating issue.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Withdrawal of Issues on Appeal

Withdrawal of Appeal Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an October 2011 written statement, submitted by the Veteran's representative prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw the issues of service connection for a left elbow scar, service connection for a lung disorder, service connection for hypercholesterolemia, service connection for burns to the face, ears, and scalp, an initial rating (evaluation) in excess of 0 percent for tachycardia, and an initial rating (evaluation) in excess of 0 percent for hypertension.

As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of service connection for a left elbow scar, service connection for a lung disorder, service connection for 
hypercholesterolemia, service connection for burns to the face, ears, and scalp, an initial rating (evaluation) in excess of 0 percent for tachycardia, and an initial rating (evaluation) in excess of 0 percent for hypertension, and they are dismissed.

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating assigned to the service-connected migraine headache disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 
12 Vet. App. at 126.

Under the Initial Rating for Migraine Headaches, DC 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 
50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Initial Rating - Migraine Headaches

The Veteran contends that he has severe migraines on a daily basis, and that these migraines interfere with work, including having to leave work early, and that he has lost pay for this reason.  The Veteran also contends that his headaches include symptoms of photosensitivity, otosensitivity, nausea, and vomiting.

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in relative equipoise on the question of whether, for the entire initial rating period, the evidence more nearly approximated the criteria for a higher disability rating of 30 percent.  For the entire initial rating period, the Veteran has experienced headaches occurring daily with manifestations of photosensitivity, otosensitivity, nausea, and vomiting that approximate prostrating attacks, symptoms that more nearly approximate the 30 percent rating criteria under DC 8100.  
38 C.F.R. § 4.124a.

A December 2007 VA treatment record reflects that the Veteran reported suffering headaches once per day that would last anywhere from a half-hour to an hour.  At the August 2008 VA general medical examination, the Veteran reported daily headaches that lasted anywhere from 2 hours to all-day.  

An August 2009 private medical examination report reflects the Veteran's report of migraines 3-4 times per week.  The private examiner indicated the migraine headaches were associated with photosensitivity, otosensitivity, and nausea.  At the November 2009 VA medical examination, the Veteran reported headaches associated with nausea 12 times per month, but reported no visual disturbances. 

During the November 2011 Board personal hearing, the Veteran testified that he suffered headaches daily that lasted 3-4 hours, where he would have to rest in a dark area until the headache subsided.  The Veteran also testified that he had lost time at work because of the migraine headaches; he reported having to use 8-10 sick days because of the migraine headaches.  The Veteran also reported that about once per month he would have to stay in bed for 12 hours because of the severity of his migraine headaches.  

The Board finds that the evidence is in relative equipoise regarding whether the criteria for the 30 percent rating under DC 8100 are met for the entire initial rating period.  The evidence indicates that the Veteran experienced headaches daily that were accompanied by photosensitivity, otosensitivity, nausea, and vomiting.  He also described most attacks as prostrating.  To the private physician the Veteran consulted in early March 2011, the Veteran described migraine headaches that were now worse, lasting 3-4 hours on a daily basis.  While some of these might not be described as prostrating, considering the frequency of the attacks and the incapacitation endured by the Veteran during the headaches, the Board finds that the evidence is in relative equipoise as to whether some of these headaches more nearly approximate prostrating attacks.  Resolving reasonable doubt in the Veterans favor, the Board finds that the, the headaches are of such frequency that they more nearly approximate the criteria for the 30 percent rating under Diagnostic Code 8100 for the entire initial rating period.  38 C.F.R. § 4.124a.  

The Board also finds that, at no time during the initial rating appeal period has the Veteran experienced completely prostrating headaches, with prolonged attacks, and the headaches have not produced severe economic inadaptability, as required for a higher disability rating of 50 percent.  The headaches do not occur with the frequency necessary to be productive of severe economic inadaptability, and the evidence does not in fact show severe economic inadaptability.  That the Veteran has had to use personal time for his headaches is encompassed with his now 
30 percent rating, for the entire initial rating period, which recognizes prostrating attacks that by definition impair the Veteran's ability to work during an episode of a prostrating attack.  A disability that has been evaluated as 30 percent disabling will impact job performance but, as the Veteran continues to hold full-time employment, with some occasional but unquantified loss of money for the time lost from work, the evidence does not support severe economic inadaptability.

The Board's grant of an initial 30 percent rating for migraine headaches, while less than the schedular maximum rating, is a full grant of the benefits sought on appeal.  As stated above, the Veteran indicated at the November 2011 Board personal hearing that a 30 percent rating would fully satisfy his appeal of this rating issue.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the migraine headache disability.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's migraine headache disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under 
DC 8100 is based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  The record contains no indication that the Veteran's headache disability causes him greater difficulty than that contemplated by the 30 percent rating assigned in this decision.  Therefore, having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the 

schedular evaluation assigned for the migraine headache disability to be inadequate to rate the Veteran's service-connected headache disability.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The appeal for service connection for a left elbow scar is dismissed.

The appeal for service connection for a lung disorder is dismissed.

The appeal for service connection for hypercholesterolemia is dismissed.

The appeal for service connection for burns to the face, ears, and scalp is dismissed.

The appeal for an initial rating (evaluation) in excess of 0 percent for tachycardia is dismissed.

The appeal for an initial rating (evaluation) in excess of 0 percent for hypertension is dismissed.

An initial rating of 30 percent, but no greater than 30 percent, for migraine headaches is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


